Citation Nr: 1144914	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1996 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2009 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This case was most recently before the Board in June 2010, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In May 2011 the Veteran's representative submitted additional evidence and waived the Veteran's right to have that evidence initially considered by the RO.

Although the Veteran initiated an appeal by filing a Notice of Disagreement with a denial of a claim of entitlement to service connection for sleep apnea, as secondary to migraine headaches, the electronic record before the Board indicates that a Statement of the Case is being prepared by the RO.


FINDING OF FACT

GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain.






CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but not higher, for GERD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at            38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice was sent to the Veteran prior to the March 2007 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The Veteran's service treatment records are of record, as are VA treatment records.  The Veteran has been afforded appropriate VA medical examinations in response to the claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.    38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.        38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.      38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

GERD is rated as hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is warranted in the presence of two or more of the following symptoms; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In December 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported reflux that occurred 20 times per day.  The Veteran treated his symptoms of dyspepsia with baking soda and water.  The Veteran had tried other medications, but they affected his migraines, and he discontinued using them.  He reported trouble swallowing several hours after eating tomato-based foods.  The Veteran described his pain as midsternal burning pain, with no radiation.  Hematemesis and melena were denied.  The Veteran also denied nausea, dilatation, or undergoing any surgery for his GERD.  There was no evidence of anemia.  The Veteran did not have any nutritional issues.  GERD did not affect his occupation, although the Veteran was not currently working due to headaches.  The examiner diagnosed the Veteran with GERD, noting that his report of dyspepsia and regurgitation 20 times per day with treatment of water and baking soda was atypical.

The Veteran submitted a report of a private esophagogastroduodenoscopy, performed in May 2007.  The Veteran was found to have Grade II erosive esophagitis.  He was instructed to switch from Prilosec to Prevacid.

The Veteran was afforded another VA examination in October 2010.  The Veteran reported having bloating secondary to his stomach not emptying.  The Veteran stated that he discussed this with his physician and felt that it was secondary to his reflux medication.  He stopped taking his medication, and stated that he was using sips of water and Tums to reduce his reflux.  The Veteran was on no proton pump inhibitor at present because of prior reactions with proton pump inhibitors.  The Veteran denied any hiatal hernia surgery or reflux surgery, as well as any history of gastroesophageal malignancies.  He complained of dysphagia with solid foods.  He reported a lump filling his throat on a daily basis once or twice a day with eating a meal.  The Veteran had no difficulty swallowing liquids.  He reported esophageal pain or substernal pain radiating into the upper chest area with no radiation down the arm.  The Veteran had epigastric pain or pyrosis with his reflux, which tended to occur five to seven times per day to a pain level of eight or nine, lasting approximately 20 minutes.  To relieve the reflux pain, the Veteran took sips of water and Tums, which helped reduce or neutralize the acid, providing temporary relief.  The Veteran reported experiencing nausea one hour after meals and vomiting twice a month if he drank too much liquid with his meals or if he does not eat his foods in the right order.  He had not been hospitalized or had surgery for his GERD.  The Veteran denied any esophageal trauma, a history of esophageal neoplasms, and esophageal dilations.  He had no weight gain or weight loss due to his GERD.  The Veteran stated that he was found to be "borderline anemic" when he donated blood.

Regarding activities of daily living, the Veteran reported trouble with cooking, cleaning, home maintenance, yard maintenance, or performing any activity requiring him to bend over, which exacerbated his reflux.  The Veteran reported occasionally having reflux on the job, but he noted that it did not interfere with him performing his job.  Exercise would increase his reflux.  The examiner diagnosed the Veteran with hiatal hernia/GERD. 

The Board finds that the Veteran is entitled to a 30 percent disability rating for GERD for the entire period on appeal.  In this regard, at his December 2006 VA examination the Veteran reported that he experienced pyrosis, dysphagia, and regurgitation up to 20 times per day.  At his October 2010 VA examination the Veteran reported that he also experienced substernal pain radiating into his chest.  The Board finds that this is evidence of the necessary symptomatology required to support a 30 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Consideration has been given to assigning a higher disability rating; however, there is no competent evidence of record indicating that the Veteran experiences material weight loss, pain, hematemesis or melena with moderate anemia, or any other symptom combinations productive of severe impairment of health.  While the Board notes that the Veteran has reported vomiting on occasions when he drinks too many liquids with his food, this symptom alone is not productive of severe impairment of health.  The Veteran has undergone no interruptions at his job due to GERD, and has had some minimal interference with his quality of life at home.  The Board also notes that the Veteran reported being "borderline anemic," but he denied hematemesis and melena.  As such, the anemia is not related to his GERD.  In any event, moderate anemia, rather than borderline anemia, is required under the schedular criteria.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a schedular rating in excess of 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disability are contemplated by the schedular criteria.  In sum, there are no demonstrated symptoms or impairment suggesting that the average industrial impairment from his GERD would be in excess of that contemplated by the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that GERD warrants a disability rating of 30 percent, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


